FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                                       TENTH CIRCUIT                          March 17, 2015

                                                                           Elisabeth A. Shumaker
                                                                               Clerk of Court
UNITED STATES OF AMERICA,

               Plaintiff - Appellee,
                                                                 No. 14-7062
v.                                                    (D.C. No. 6:13-CR-00046-RAW-1)
                                                                 (E.D. Okla.)
JIMMY DALE STRAHAN,

               Defendant - Appellant.




                             ORDER DISMISSING APPEAL


Before MATHESON, O'BRIEN, and PHILLIPS, Circuit Judges.


      Jimmy Dale Strahan fraudulently enticed several individuals to invest in his

saltwater disposal company.1 But, instead of using the money to further the business, he

used it for his own personal pleasures, namely to feed his gambling addiction. He pled

guilty (without the benefit of a plea agreement) to one count of wire fraud. See 18 U.S.C.

§ 1343. The presentence report (PSR) calculated an advisory guideline range of 27 to 33

months imprisonment. He did not object to the PSR. He moved for a downward

variance to 18 months imprisonment based on his good intentions, age (63-years-old at

the time of sentencing), health (diabetes, heart murmur, high blood pressure, and bad


      1
          Saltwater is a by-product of the oil drilling process.
knees), and gambling addiction. The district judge denied the motion, sentenced him to

the bottom of the guideline range, and ordered him to pay $685,347.25 in restitution.

       Appointed counsel reviewed the record and found no arguable issue for appeal.

Based on that review he filed an Anders2 brief and has moved to withdraw. Although

invited to do so, Strahan has not filed a response. The government has also declined to

respond.

       Our task in an Anders case is to “conduct a full examination of the record to

determine whether defendant’s claims are wholly frivolous.” United States v. Calderon,

428 F.3d 928, 930 (10th Cir. 2005). If they are, we may grant counsel’s motion to

withdraw and dismiss the appeal. Id. “Frivolous means lacking a legal basis or legal

merit; not serious; not reasonably purposeful.” United States v. Lain, 640 F.3d 1134,

1137 (10th Cir. 2011) (quotations omitted). After a careful review of the entire record,

we find no reason to question the voluntariness of Strahan’s guilty plea or the procedural

or substantive reasonableness of his sentence. Like counsel, we see no non-frivolous

grounds for appeal.

       We GRANT the motion to withdraw and DISMISS this appeal.



                                           Entered by the Court:

                                           Terrence L. O’Brien
                                           United States Circuit Judge




       2
           See Anders v. California, 386 U.S. 738 (1967).

                                            -2-